Citation Nr: 1236954	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral corneal abrasions.

3.  Entitlement to an effective date prior to September 12, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for prostatitis.

5.  Entitlement to service connection for ulcers.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cholinergic urticaria.

7.  Entitlement to service connection for sleep apnea

8.  Entitlement to an initial rating in excess of 10 percent for PTSD.

9.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

10.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella with degenerative joint disease (DJD).

11.  Entitlement to an initial rating in excess of 10 percent for right knee DJD.

12.  Entitlement to an initial compensable rating for dry eye syndrome.

13.  Entitlement to service connection for a cervical spine (neck) disorder.

14.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a cervical spine (neck) disorder.

15.  Entitlement to service connection for dysphagia, claimed as residuals from a Nissen Fundoplication.

16.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

17.  Entitlement to service connection for Raynaud's syndrome.

18.  Entitlement to service connection for a dermatological disability, to include pseudofolliculitis barbae, bilateral tinea pedis, and contact dermatitis.

19.  Entitlement to service connection for chronic urethritis.

20.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and prostatitis and medications taken for these disorders.

21.  Entitlement to service connection for bilateral pes planus.

22.  Entitlement to service connection for headaches, to include as secondary to an eye disability.

23.  Entitlement to service connection for bilateral hearing loss.  

24.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  

25.  Entitlement to service connection for scars on the neck.  

26.  Entitlement to service connection for scars on the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1985 to October 1988 and in the Army Reserves from August 1989 to August 1990, February 1991 to July 1991, January 1996 to May 1996, April 1999 to September 2001, and from March 2003 to July 2004.  He had service in the Southwest Asia Theater of Operations from August 2003 to January 2004 and unverified periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in November 2007, May 2008 and September 2008.  

The Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (CAVC or Court) held that a claim for a total rating based on TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In the instant case, although the Veteran has multiple increased ratings claims on appeal, the record shows that the Veteran does not allege unemployability on account of his alleged disabilities.  To the contrary, the Veteran asserted at his March 2011 Board hearing at the RO that he is able to work consistently in spite of his alleged disabilities.  Additionally, at the April 2007 VA "General Medical" examination and at the November 2007 VA "PTSD" examination, the Veteran indicated that he had missed zero days of work in the last year on account of his disabilities.  Therefore, the Board finds that a TDIU claim is not raised by the Veteran or the record.

The November 2007 rating decision denied service connection for scars, including the neck, abdomen and left knee; chronic fatigue; hypertension; Raynaud's syndrome; pseudofolliculitis barbae; a cervical spine disorder; chronic urethritis; a left shoulder condition; PTSD; and ulcers (included in the discussion of GERD).  Service connection was granted for dry eye syndrome, right knee DJD, and left knee chrondromalacia patella with DJD, all with noncompensable ratings, and for GERD with a 10 percent rating.  The RO determined that new and material evidence was not received to reopen the previously denied claim for prostatitis.  The effective date assigned for each service-connected disability was September 12, 2006.  

In December 2007, the Veteran filed a notice of disagreement (NOD).  The (NOD) included the issues of increased ratings for GERD, left and right knees, and dry eye, as well as the service connection claims for a cervical spine disability, chronic fatigue, hypertension, Raynaud's Syndrome, urethritis, prostatitis, pseudofolliculitis barbae, left shoulder, PTSD, and stomach scars.

A May 2008 rating decision granted service connection for PTSD and assigned a noncompensable rating effective September 12, 2006.  The RO also continued a denial of service connection for ulcers (even though the November 2007 rating decision had included a discussion of that issue when it service-connected GERD) and confirmed and continued the denial of service connection for cholinergic urticaria, bilateral corneal abrasions, and prostatitis, all of which had been previously denied in a December 1996 rating decision.  The RO also denied service connection for hypertension, chronic fatigue, a left shoulder disability, chronic urethritis, a cervical spine disability, pseudofolliculitis barbae, and Raynaud's Syndrome.  

A July 2008 notice of disagreement included the service connection issues of Raynaud's Syndrome; hypertension; cervical spine; scars of the stomach, neck and left knee; left shoulder; prostatitis; urethritis; chronic fatigue; eye abrasion/pain; increased ratings for the knees and PTSD; and an earlier effective date for the award of service connection for PTSD.  

The September 2008 rating decision denied service connection for dysphagia, bilateral hearing loss, tinnitus, contact dermatitis, bilateral tinea pedis, erectile dysfunction, bilateral pes planus, and headaches.  In September 2008, the Veteran filed an NOD to all the issues in the September 2008 rating decision.

Service connection for abdominal scars (initially denied in the November 2007 rating decision) was subsequently granted in a January 2009 rating decision with a noncompensable rating effective September 12, 2006.  The Veteran, however, has not appealed that issue and it is not presently before the Board.  The January 2009 rating decision also granted increased ratings to 10 percent for the bilateral knee disabilities, effective September 12, 2006.

In January 2009, the RO issued two Statements of the Case covering the issues of prostatitis, chronic fatigue, hypertension, pseudofolliculitis barbae, ulcers, Raynaud's Syndrome, cervical spine disability, urethritis, left shoulder disability, dysphagia, tinnitus, hearing loss, contact dermatitis, tinea pedis, erectile dysfunction, pes planus, headaches, corneal abrasions, PTSD, cholinergic urticaria, GERD, bilateral knees, and dry eye syndrome.

Service connection for prostatitis was subsequently granted in an October 2010 rating decision and a 10 percent rating was assigned effective September 12, 2006.  The Veteran filed a timely notice of disagreement (NOD) but the file does not reflect that a Statement of the Case has been issued.  The October 2010 rating decision also increased the rating assigned for PTSD to 10 percent, effective September 12, 2006.  

The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned.  A transcript of this hearing has been associated with the Veteran's claims file. 

Review of the Veteran's Virtual VA folder reveals that service connection for sleep apnea was denied in a December 2011 rating decision issued by the Nashville RO.  Review of VA's Veterans Appeals Control and Locator System (VACOLS) reveals that a timely NOD was submitted in March 2012.  However, the file does not reflect that a Statement of the Case has been issued.

The issues of service connection for ulcers, dysphagia, cholinergic urticaria, sleep apnea, cervical spine disability, corneal abrasions, neck scars, left knee scars, Raynaud's Syndrome, chronic fatigue, a dermatological disability (to include pseudofolliculitis barbae, contact dermatitis, and bilateral tinea pedis), urethritis, a left shoulder disability, erectile dysfunction, bilateral pes planus, headaches, hearing loss, and tinnitus, as well as the issues of entitlement to increased ratings for prostatitis, PTSD, GERD, bilateral knees, and dry eye syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested during a period of active duty service.

2.  The RO denied the Veteran's June 1996 claim of service connection for bilateral corneal abrasions in a December 1996 rating decision, ostensibly because of a lack of evidence of any residual disability.

3.  In a December 1996 letter, the Veteran was notified in writing of the December 1996 decision and of his appellate rights but he did not file a Notice of Disagreement (NOD).

4.  New and material evidence was not received within one year of the December 1996 rating decision.

5.  VA treatment records from 2006 to 2009 show multiple complaints of eye pain, redness, irritation, burning, and watering.

6.  The Veteran's original claim for service connection for PTSD was received at the RO on September 12, 2006.  

7.  There are no documents constituting a formal or informal claim for service connection for PTSD prior to September 12, 2006.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2012).  

2.  Because evidence received since the December 1996 rating decision is new and material, the claim of service connection for bilateral corneal abrasions is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).

3.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  The criteria for an effective date earlier than September 12, 2006 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral corneal abrasions and the claim of entitlement to service connection for hypertension, as the instant decision grants these claims in full, no further discussion of VA's compliance with VCAA's duty to notify is necessary as there is no harm to the Veteran even if there was deficient notice.

With respect to the claim of entitlement to an earlier effective date for the award of service connection for PTSD, this claim arises from the Veteran's disagreement with the initial effective date assigned following the grant of service connection for PTSD in the May 2008 rating decision on appeal.  Because service connection was granted, the claim was substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA, and private treatment records have been associated with the claims folder and the Veteran was provided a thorough medical examination for the claim of entitlement to service connection for PTSD.  The issue of entitlement to an earlier effective date for the award of service connection for PTSD that is currently on appeal turns on whether the Veteran filed a claim for PTSD earlier than the date of the current September 12, 1996 claim.  Therefore, the Board does not find that there is any outstanding evidence that should be associated with the claims folder or further action to be undertaken that could assist the Veteran in substantiating his claim.  As such, the Board finds that no further action on the part of VA is required to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection for hypertension

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran was diagnosed with "incidental hypertension" in June of 1988, during his first period of active duty service.  Subsequent medical evidence, both during periods of active duty and in between periods of active duty, show diagnoses of hypertension and treatment with medication.  See medical records from June 1996, March to November 1999, January and May 2000, November 2001, October 2002, January 2004, etc.  Current medical evidence shows that the Veteran has a diagnosis of hypertension and has been prescribed medication to treat his hypertension.  See medical records from October 2006 and October 2009.  Based on evidence of an in-service diagnosis of hypertension, continuing medical evidence of a diagnosis of hypertension, and current medical evidence of a diagnosis of hypertension, the Board finds that entitlement to service connection for hypertension is warranted.  

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral corneal abrasions

The Veteran contends that his claim of entitlement to service connection for bilateral corneal abrasions should be reopened and adjudicated on the merits.  For the reasons explained below, the Board agrees.

By way of history, the claims file shows that the Veteran submitted an original claim of entitlement to service connection for bilateral corneal abrasions in June 1996.  The RO denied the claim in a December 1996 rating decision.

The record does not reflect that the Veteran filed a subsequent claim for entitlement to service connection for bilateral corneal abrasions.  Rather, the record reflects that the RO apparently inferred a claim for service connection for bilateral corneal abrasions based on the receipt of additional evidence in April 2008.  The RO denied the claim in a May 2008 rating decision.

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief, and such notice must inform a claimant of the right to initiate an appeal by filing a Notice of Disagreement (NOD).  38 C.F.R. § 3.103(f) (2012).  Thus, a claimant may initiate an appeal from a VA decision by the timely filing of an NOD in writing.  38 C.F.R. § 20.200 (2011); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the AOJ and (2) a desire to contest the result.  Although special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  An NOD must be filed within one year from the date the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a) (2011). 

Here, the Veteran was advised of the December 1996 rating decision in writing, along with a letter informing him of his appellate rights.  The Veteran did not file any document that could be construed to express disagreement with the December 1996 rating decision within one year from issuance of the December 1996 rating decision.  Thus, the Board finds that the December 1996 rating decision became final, absent receipt of new and material evidence during the appellate period.

Although a timely appeal is not filed, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a Statement of the Case (SOC)) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 

Thus, if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011). Consequently, "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Here, the record shows that no new and material evidence was received within one year of the December 1996 decision.  Moreover, as noted above, no document that could be construed as an NOD was filed within one year of the December 1996 rating decision.  Thus, the December 1996 rating decision became final as to the issue of entitlement to service connection for bilateral corneal abrasions.  See 38 C.F.R. §§ 20.200, 20.201 (2011). 

The Board may only reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The evidence received in April 2008 was construed as a request to reopen the claim of entitlement to service connection for bilateral corneal abrasions.  For requests to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, the pertinent evidence associated with the claims file at the time of the December 1996 rating decision consisted of service treatment records (STRs) dated from 1986 to 1996 (showing corneal abrasions in April 1996) and private medical evidence from September 1996. 

Based on this record, the RO denied the claim ostensibly for lack of evidence of a current disability as the RO noted in the decision that the Veteran's visual acuity was 20/20 bilaterally.  

The evidence associated with the claims file since the December 1996 rating decision includes additional STRs (from periods of service after December 1996) and additional private medical evidence.  These new records show complaints of redness, irritation, burning and watering in the eyes in November 2006; complaints of pain in the eyes in June 2008; complaints of pain in the eyes, especially with bright lights and focusing, in November 2008; and eye irritation, blurred vision, and issues with near vision with extended work in September 2009.  The Veteran attributes these symptoms to either his corneal abrasions noted in April 1996 STRs or his service-connected dry eye disability.  As there is evidence suggesting there may be a current eye disability, an element of the service connection claim that was previously lacking, the Veteran's claim of entitlement to service connection for bilateral corneal abrasions must be reopened.  38 C.F.R. § 3.156(a) (2012). 

Earlier effective date for the award of service connection for PTSD

The Veteran filed an original claim seeking entitlement to service connection for PTSD that was received by the RO on September 12, 2006.  See VA Form 21-526.  Service connection for PTSD was granted in a May 2008 rating decision, which assigned a noncompensable (0 percent) rating for this disability effective September 12, 2006.  As noted above, a 10 percent evaluation was subsequently assigned effective the same date.  See October 2010 rating decision.  

The Veteran contends that he is entitled to an effective date earlier than September 12, 2006 because he was diagnosed with PTSD while on active duty in May 2004.  See e.g., VA For 21-4138 received July 2008.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2012).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

There is no indication that the Veteran submitted a claim, formal or informal, prior to the date of receipt of his VA Form 21-526 on September 12, 2006.  See 38 C.F.R. §§ 3.151, 3.155 (2011).  No correspondence was received from the Veteran during this time period that indicated an intent to apply for service connection for PTSD, and the Veteran does not contend otherwise.  Accordingly, the claim for entitlement to an effective date prior to September 12, 2006 for service connection for PTSD is denied.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be September 12, 2006.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  


ORDER

Entitlement to service connection for hypertension is granted.

As new and material evidence has been received, the claim of entitlement to service connection for bilateral corneal abrasions is reopened.

Entitlement to an effective date prior to September 12, 2006 for the award of service connection for PTSD is denied.  


REMAND

Additional development is needed in this case before the Board can adjudicate any of the issues remaining on appeal.  

Verification of Periods of ACDUTRA and INACDUTRA Needed

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6 (2012).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131 (2011).

The Veteran served in the Army Reserves for many years.  Currently, the only verified periods of duty are for his periods of active duty which are described in the introduction.  Presumably the Veteran also had periods of ACDUTRA and INACDUTRA.  As entitlement to service connection can be premised upon periods of ACDUTRA and INACDUTRA, VA must determine these periods of service before the remaining issues on appeal can be adjudicated.  Therefore, on remand, VA must verify all of the Veteran's periods of ACDUTRA and INACDUTRA.  

Statement of the Case (SOC) Needed

In an October 2010 rating decision, the RO granted entitlement to service connection for prostatitis and assigned a disability rating.  In February 2011, the Veteran filed an NOD, disagreeing with the disability rating that was assigned.  No SOC has been issued by the RO with respect to this issue.

In a May 2008 rating decision, the RO denied entitlement to service connection for ulcers and determined that new and material evidence had not been received to reopen the issue of entitlement to service connection for cholinergic urticaria.  The RO issued an SOC on these issues in January 2009; however, this is not a valid SOC with respect to these issues because it was not preceded by VA's receipt of a timely NOD.  It is only the timely filing of an NOD that places an issue in appellate status and which requires issuance of an SOC.  See 38 C.F.R. § 19.26 (2011); see also Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).  

Nevertheless, the Veteran filed a Substantive Appeal on these issues in February 2009.  The Board finds that this Substantive Appeal, because it is in writing, expresses disagreement with the RO's denial of entitlement to service connection for ulcers and the determination that new and material evidence had not been received to reopen the claim of entitlement to service connection for cholinergic urticaria, and was filed within a year of issuance of the May 2008 rating decision, is a valid, timely filed NOD.  38 C.F.R. §§ 20.201, 20.302.  Therefore, the Board finds that the Veteran has filed a timely NOD to the May 2008 rating decision with respect to the issues of entitlement to service connection for ulcers and whether new and material evidence has been received to reopen the claim of entitlement to service connection for cholinergic urticaria.  The record does not reflect that the RO has issued an SOC with respect to these issues following receipt of the February 2009 NOD.

The record reflects that the Veteran was denied entitlement to service connection for sleep apnea in a December 2011 RO rating decision.  The record also reflects that the Veteran filed a timely NOD with respect to this rating decision in March 2012.  The record does not reflect that the RO has issued an SOC with respect to this issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court of Appeals for Veterans Claims (Court) held that in these circumstances, where an NOD is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  Therefore, the Board is remanding for issuance of an SOC to cover the issues of entitlement to service connection for ulcers and sleep apnea, entitlement to an increased rating for service-connected prostatitis, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for cholinergic urticaria.

New Examinations Needed

Service-Connected Disabilities Have Increased in Severity since Last Examination

At his March 2011 Board hearing at the RO, the Veteran testified that his service-connected disabilities had increased in severity since his most recent VA examinations.  Specifically, the Veteran testified that his PTSD symptoms had increased in severity, starting in 2010 (he was last examined in 2007), and that with respect to his service-connected GERD, the Veteran now experiences daily heartburn and has to go to the bathroom immediately after eating, which appears to be more severe symptomatology than he reported at his most recent VA "esophagus and hiatal hernia" examination in October 2008.  With respect to his service-connected knees, the Veteran testified that he currently takes Naproxen and gets cortisone injections when his knee pain is severe.  He noted that he cannot take stairs or run and that he has swelling on activity.  These symptoms appear more severe than those that the Veteran reported at his most recent VA examination that covered the knees in 2007.  Finally, with respect to his service-connected dry eyes, the Veteran reports that he now takes an antibiotic to address his eye symptomatology, indicating that the disability has increased in severity since his last VA examination.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's hearing testimony should be construed as a contention that his service-connected disabilities have increased in severity since his last examinations, which were four to five years ago.  As such, the Board finds that new VA examinations are warranted.  See VAOPGCPREC 11-95 (holding that although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Accordingly, these issues are remanded for new VA examinations to determine the current severity of the service-connected disabilities.

Examinations Needed to Determine if Current Symptomatology is Related to Service

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).

Cervical Spine

A November 1985 STR, which is during the Veteran's first period of active duty, reveals that the Veteran was assessed with cervical neck strain.  Additionally, the Veteran testified that he injured his neck on September 29, 2002 during physical training.  Although the Veteran attests that there is a "line of duty" report that shows the cervical spine injury was incurred in the line of duty on this date, review of the line of duty report attached by the Veteran reveals that it is dated in June 2006 and refers to the Veteran's complaint of neck and shoulder pain while performing an undated Army Physical Fitness Test.  It is unclear if this is in reference to an injury incurred in 2002.  

In any event, the Board finds that the Veteran is competent to report an injury to his neck and observable symptoms of his neck disability, such as pain and manifestations of pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that his assertion is credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).

In October 2002, more than one year after his September 2001 discharge from active duty, the Veteran underwent surgery related to his cervical spine.  Specifically, he underwent a left C5-6 laminal foraminotomy with discectomy due to a left C5-6 disc herniation.  Radiographic reports dated prior to the surgery revealed reversed normal cervical lordosis with multilevel spondylotic disease with uncovertebral joint hypertrophy and bilateral neural foraminal narrowing.  The Veteran's service personnel records also contain a DA Form 2173 dated in May 2004 that indicates the Veteran complained of neck pain in July 2003.  It was noted that he had a herniated disc and had an operation and that the condition was aggravated by flak jacket and Kevlar.  The injury was considered to have been incurred in the line of duty.  During the April 2007 VA general medical examination, the Veteran was diagnosed with neck degenerative joint disease, but no opinion on etiology was provided.  

In summary, there are complaints of cervical spine pain during active duty service, cervical spine complaints and surgery in between periods of active duty service, and current complaints of cervical spine pain and a diagnosis of degenerative joint disease.  As such, the Board finds that a VA examination is warranted under the standard articulated in McLendon.

Left Shoulder

The Veteran contends he has a left shoulder disability that is either directly related to service or is secondary to a cervical spine disability.

STRs reveal that the Veteran was seen with complaint of left shoulder acromioclavicular (AC) pain in May 2001, during a period of active duty, at which time it was noted that he had "weight lifters shoulder."  An October 2002 record (not during a period of active duty) from Dr. T.A.C. reveals that the Veteran reported that his left shoulder pain continued to worsen with radiation into his forearm and numbness in his thumb.  The assessment was cervical herniated nucleus pulposus with worsening radiculopathy.  An April 2004 record, during another period of active duty, shows that the Veteran reported left shoulder pain that was not responding to Motrin or Naprosyn.  A June 2004 report of medical of medical history reveals that the Veteran complained of painful shoulder.  During the April 2007 VA general medical examination, the Veteran reported left shoulder pain in conjunction with neck pain that began in 2002 and the examiner provided a diagnosis of neck degenerative joint disease with left shoulder pain noted as an associated problem.  

The Board does not find that the April 2007 VA medical opinion is thorough enough to address the salient issue, which is whether the Veteran's left shoulder complaints are related directly to service, or are secondary to a cervical spine disability.  The April 2007 VA medical opinion only addressed the relationship between the left shoulder and the cervical spine, and did not address the relationship to service, in particular the May 2001 complaint of shoulder pain.  Therefore, a new VA examination is needed, particularly in light of the documented in service complaints related to the left shoulder and the evidence of a possible current left shoulder disability.

Corneal Abrasions

As noted above, the claim of entitlement to service connection for corneal abrasions has been reopened.  The Board finds that a new examination under the standard articulated in McLendon is warranted because there is an April 1996 STR noting corneal abrasions, and there are treatment records from 2006, 2008 and 2009 noting ongoing complaints of eye pain, irritation, redness, burning and blurred vision.  Moreover, the Veteran testified at his hearing that he has experienced these eye symptoms since discharge from active duty service.  The Board finds the Veteran is competent to attest to such symptoms as they do not require specialized medical training to identify.  See Layno, 6 Vet. App. at 469.  The Board also finds the Veteran's assertions to be credible.  See Barr, 21 Vet. App. at 310.  As such, a VA examination is warranted under the standard articulated in McLendon.

Dysphagia

The Veteran seeks service connection for dysphagia, which he claims is a residual from a Nissen Fundoplication.  STRs reveal that this procedure was performed during service in February 2001 and that the Veteran was subsequently seen in August 2001 with complaints of dysphagia on several occasions.  The Board also notes that in April 2001, the Veteran was treated for a partial esophageal obstruction.  These records are all dated during a period of active duty service.  

The post-service medical evidence includes complaints of dysphagia.  In particular, the Veteran reported dysphagia during an October 2008 VA esophagus and hiatal hernia examination.  Moreover, the Veteran testified in March 2011 that his dysphagia is distinct from his service-connected GERD and that it is secondary to what was done to correct the GERD (Nissen Fundoplication).  He also reported ongoing issues with dysphagia and noted that he has to make sure he chews his food excessively and avoids eating hard foods.

In light of the documented in-service symptoms, the current complaints, and the Veteran's competent and credible testimony regarding continuity of symptomatology, the Board finds that a VA examination is warranted under the standard articulated by the Court in McLendon.  

Chronic Fatigue

The Veteran seeks service connection for chronic fatigue, to include as due to an undiagnosed illness.  The Veteran served in the Southwest Asia Theater of Operations from August 2003 to January 2004.  In general, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: 1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (effective October 16, 2012 - See 77 Fed. Reg. 63,255 (October 16, 2012)); and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  For purposes of this section, a qualifying chronic disability includes a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, among others.  See generally 38 C.F.R. § 3.317(2)(i)(A)&(B).  

The Veteran contends that he has had symptoms of fatigue since he returned from service in Iraq.  Available STRs also document complaints of fatigue prior to his deployment to the Southwest Asia Theater of Operations, more specifically in May 1999 (accompanied by complaints of myalgia) and July 2000.  The Veteran testified at his March 2011 Board hearing at the RO that he has ongoing issues with fatigue that affect him on an almost daily basis.  Once again, the Board finds the Veteran competent to attest to such matters as experiencing fatigue and finds his contentions to be credible.  

The Board acknowledges that the Veteran's complaints related to fatigue were considered during the April 2007 VA general medical examination.  The examiner, however, did not provide an opinion regarding the etiology of these complaints, and merely indicated that no diagnosis could be provided.  On remand, the Veteran should be afforded another VA examination to more adequately address his complaints, to include addressing whether or not the Veteran has a qualifying chronic disability as defined by 38 C.F.R. § 3.317.  

Raynaud's Syndrome

The Veteran seeks service connection for Raynaud's syndrome.  He reports that the initial symptoms occurred when he was having his wisdom teeth removed in a dental office and his oxygen level dropped when they attempted to sedate him, which required him to go for a vascular evaluation where he was diagnosed with Raynaud's syndrome.  He denied receiving treatment for this condition but asserts that his circulatory deficiency has become a problem with age.  Specifically, at his March 2011 Board hearing at the RO, the Veteran noted that if the weather is cold, he cannot even make it from his car to his office without experiencing numbness and tingling in his hands and feet.  

Review of the Veteran's STRs reveals that on March 10, 1988, during his first period of active duty, a consult was requested from the oral maxillofacial surgery department to the vascular clinic.  The impression of the vascular surgery service on March 15, 1988 was cold sensitivity by history.  The Veteran was to return to the clinic for cold immersion tests with pre- and post- immersion plethysmography.  A March 16, 1988 vascular staff note indicated that the immersion test was suggestive of Raynaud's phenomenon.  (Emphasis added.)  Despite these findings and the Veteran's report of continuing symptoms, no VA examination has been provided to the Veteran.  The Board finds that in light of the documented in-service complaints and the Veteran's competent and credible testimony of ongoing symptomatology, a VA examination is warranted under the standard articulated in McLendon.

Dermatological Disability

STRs document findings of a maculopapular pruritic rash on the neck, axillae, wrist and buttocks in October 1986; pseudofolliculitis barbae in September 1987, January 1988 and September 1988; tinea pedis in May 2000; dermatitis in May 1996; and athlete's foot (tinea pedis) in April 2004.  Each of these dates falls within a period of active duty.  The Veteran testified at his March 2011 Board hearing at the RO that his skin conditions are chronic and that he is prescribed medication to treat them.  Current VA treatment records confirm that he has been prescribed medication to treat some of his dermatological issues.  The Board finds that in light of the documented in service complaints, the evidence of current symptomatology, and the Veteran's competent and credible testimony regarding continuity of symptomatology, a VA examination is warranted under the standard articulated in McLendon.

Urethritis

The Veteran seeks service connection for chronic urethritis.  Urethritis is defined as inflammation of the urethra, which is the membranous canal conveying urine from the bladder to the exterior of the body.  See Dorland's Illustrated Medical Dictionary 1779 (28th ed. 1994).  STRs, particularly those dated during the Veteran's first period of active duty, are ripe with complaints or urinary symptoms, to include dysuria, which is defined as painful or difficult urination.  Id. at 521.  Service treatment records also contain assessments of nongonoccocal urethritis (NGU) in January 1986, recurrent NGU in June 1988, and urethritis in July 1988, all during a period of active duty, as well as an assessment of urethritis in July 1995, which was not during a period of active duty.  The Veteran testified at his March 2011 Board hearing at the RO that he has ongoing complaints of painful/burning urination and that he is currently being treated for this both at VA and by a private physician.  The Board finds the Veteran is competent to testify as to experiencing painful urination.  Layno, 6 Vet. App. at 469.  The Board also finds the Veteran's testimony in this regard to be credible.  Barr, 21 Vet. App. at 310.

In light of the documented in service complaints and the Veteran's competent and credible assertions of continuing painful/burning urination, the Board finds a VA examination is warranted under the standard articulated in McLendon.

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  He has alternatively asserted that it is secondary to medication he is taking for chronic prostatitis, or chronic urethritis, or secondary to hypertension and/or hypertension medications.  An October 2002 record from Dr. T.A.C. that reveals the Veteran was having problems managing his erectile dysfunction and was assessed with erectile dysfunction.  The April 2007 VA examination report reflects that the Veteran reported a history of erectile dysfunction.  At his March 2011 Board hearing at the RO, the Veteran testified that he continued to experience problems with erectile dysfunction.  The Board finds the Veteran is competent to attest to such symptoms and the Board finds the Veteran's testimony to be credible.  Given the report of erectile dysfunction in 2002 and 2007 and the competent and credible assertions as to continuing symptoms, the Board finds that a VA examination is warranted under the standard articulated in McLendon.

Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus.  He reports that the condition was diagnosed while on active duty and that he was treated several times while on active duty.  The Veteran also asserts that he continues to have problems with this condition.  See VA Form 21-4138 received July 2008.  Medical evidence reveals that on examinations in June 1998 and November 200, the Veteran's arches were described as normal.  No examination was conducted in conjunction with the Veteran's entrance into active duty in March 2003, but the Veteran's June 2004 discharge examination noted mild pes planus.

Given the in-service documentation of "mild pes planus" and the Veteran's competent and credible assertions that he continues to have pes planus, the Board finds that a VA examination is warranted under the standard articulated in McLendon.

Headaches

Service connection for headaches was initially claimed as secondary to eye trauma, which the Board interprets to mean the alleged bilateral corneal abrasions.  The Veteran subsequently indicated that he gets headaches as a result of his service-connected dry eye syndrome, as well as experiencing headaches independent of any vision complaint.  See VA Forms 21-4138 received in July 2008 and September 2008; March 2011 hearing transcript.  A June 2006 VA treatment record shows a complaint of headaches when using the computer for 20 or more minutes.  An August 2010 VA treatment record shows complaints of mild bifrontal headaches.  At his March 2011 Board hearing at the RO, the Veteran testified that he gets headaches every day.  The record does not reflect that the Veteran has been afforded a VA examination to address the etiology of his headache complaints.  In light of the in-service documented complaints of headaches, the post-service documented complaints of headaches, and the Veteran's competent and credible testimony of continued headaches, the Board finds that a VA examination is warranted under the standard articulated in McLendon.

Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma incurred while serving in Iraq during his last period of active duty service.  He reports that his hearing acuity changed and that he had ringing in his ears as a result.  See March 2011 hearing transcript.  The Veteran has also raised the issue of tinnitus as secondary to his bilateral hearing loss.  

As his March 2011 Board hearing at the RO, the Veteran credibly testified that he experienced acoustic trauma in service when he was close to a loud explosion at "Suicide Gate."  The Veteran competently and credibly testified that he has experienced hearing loss and ringing in his ears since that date.  In light of this testimony, the Board finds that a VA examination is warranted under the standard articulated in McLendon.

Scars

The medical evidence of record shows that the Veteran has left knee and cervical spine scars, which appear to be related to surgical procedures of the left knee and cervical spine.  The Veteran is service-connected for a left knee disability but is not yet service-connected for a cervical spine disability, although the matter of entitlement to service connection for a cervical spine disability is being remanded in the instant remand.  Therefore, on remand, the Veteran should be afforded a VA examination to determine if the left knee scars are related to the Veteran's service-connected left knee disability.  If the cervical spine disability is determined to be related to the Veteran's military service, then the examination should also determine if the Veteran's cervical spine scars are related to any service-connected cervical spine disability.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Identify the dates of any of the Veteran's service in periods of ACDUTRA and INACDUTRA.  These periods must be expressly identified in the record and this must be accomplished before sending the claims file to any of the examiners conducting the examinations described below.

2.  Issue a Statement of the Case for the issues of entitlement to an increased rating for prostatitis, entitlement to service connection for ulcers and sleep apnea, and whether new and material evidence has been received to reopen the issue of entitlement to service connection for cholinergic urticaria.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder (to include any relevant documents in the Veteran's electronic folder in Virtual VA) should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected GERD.  The claims folder (to include any relevant documents in the Veteran's electronic folder in Virtual VA) should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left and right knees.  The claims folder (to include any relevant documents in the Veteran's electronic folder in Virtual VA) should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected dry eye syndrome.  The claims folder (to include any relevant documents in the Veteran's electronic folder in Virtual VA) should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

7.  Schedule the Veteran for an examination to determine the nature and etiology of any current cervical spine disability.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report. 

For purposes of this examination, the examiner must presume that the Veteran injured his neck on September 29, 2002 during physical exercise.

Please answer the following for each cervical spine disability diagnosed on examination, if any (if no cervical spine disability is found, this must be expressly stated):

Is the current cervical spine disability at least as likely as not (a degree of probability of 50 percent or higher) related to the "cervical neck sprain" noted in a November 1985 service treatment record during the Veteran's first period of active duty service?  If not, please answer the next question.

Only if the RO determines that September 29, 2002 falls within a period of ACDUTRA or INACDUTRA, then please answer the following:  Is the current cervical spine disability at least as likely as not (a degree of probability of 50 percent or higher) related to the neck injury that occurred on September 29, 2002?  If the answer to this question is no, or if this question is not answered because the RO determines that September 29, 2002 is not during a period of ACDUTRA or INACDUTRA, then please answer the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that arthritis was present in the cervical spine within the one-year period following the Veteran's discharge from active duty service in September 2001?  In responding to this question, the examiner must consider the October 2002 radiographic reports showing reversed normal cervical lordosis with multilevel spondylotic disease with uncovertebral joint hypertrophy and bilateral neural foraminal narrowing and the October 2002 left C5-6 laminal foraminotomy with discectomy performed due to a left C5-6 disc herniation.  If the answer to this question is no, please respond to the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's preexisting cervical spine disability (as noted in the October 2002 medical records) permanently increased in severity during active service from March 2003 to July 2004?  If there was a permanent increase in severity in his preexisting cervical spine disability, then was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability? 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left shoulder disability.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should address the following for each left shoulder disability found on examination, if any (if no left shoulder disability is found, this must be expressly stated):

Is the current left shoulder disability at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's period of active duty service from April 1999 to September 2001?  In responding to this question, please specifically address the complaint of left shoulder pain in May 2001.  If the answer to this question is no, then please respond to the next question.

If the Veteran's cervical spine disability is found to be service-connected, is the current left shoulder disability at least as likely as not (a degree of probability of 50 percent or higher) secondary to the cervical spine disability?  If the answer to this question is no, then please respond to the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's preexisting left shoulder disability permanently increased in severity during active duty service from March 2003 to July 2004?  If there was a permanent increase in severity in his preexisting left shoulder disability, then was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability? 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by bilateral corneal abrasions (or residuals thereof).  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.

For each eye disability found on examination, if any, please opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher), that the Veteran's current eye disability is related to the Veteran's period of active duty service from January to May 1996, or any other period of active duty service, ACDUTRA, or INACDUTRA.  In providing this opinion, the examiner must specifically address the corneal abrasions noted in April 1996.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by dysphagia  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a current disability manifested by dysphagia?  If so, please diagnose the current disability and opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current disability is related to the Veteran's active duty service or any period of ACDUTRA.  In responding to this inquiry, the examiner must address the complaints of dysphagia noted in August 2001 following a Nissen Fundoplication procedure performed in February 2001.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

11.  Schedule the Veteran for a VA Gulf War protocol examination to determine the nature and etiology of any disability manifested by chronic fatigue.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a diagnosed disability manifested by chronic fatigue?  If so, please identify the diagnosed disability.  If a disability is diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed disability manifested by chronic fatigue is related to the Veteran's periods of active duty or ACDUTRA service?  If not, is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has objective indications of an undiagnosed illness manifested by chronic fatigue or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

12.  Schedule the Veteran for a VA examination to determine the nature and etiology of any vascular disability, to include Raynaud's Syndrome.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a current vascular disability, to include Raynaud's Syndrome?  If so, please diagnose the current disability and opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current disability is related to the Veteran's active duty service or any period of ACDUTRA.  In responding to this inquiry, the examiner must address the March 1988 complaints of cold sensitivity and the corresponding immersion test results that were "suggestive" of Raynaud's Syndrome.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

13.  Schedule the Veteran for a VA examination to determine the nature and etiology of any dermatological disability, to include pseudofolliculitis barbae, tinea pedis, and contact dermatitis.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of pseudofolliculitis barbae, tinea pedis, or contact dermatitis, this must be expressly stated in the examination report.

For each dermatological disability diagnosed on examination (if any), the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current dermatological disability is related to his active duty service or ACDUTRA periods?  In responding to this inquiry, the examiner must address the notations of skin conditions in service, including the notation of a maculopapular pruritic rash on the neck, axillae, wrist, and buttocks in October 1986; pseudofolliculitis barbae in September 1987, January 1988, and September 1988; tinea pedis in May 2000; dermatitis in May 1996; and tinea pedis in April 2004.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

14.  Schedule the Veteran for a VA examination to determine the nature and etiology of any urethra disability, to include urethritis.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of any urethra disability, this must be expressly stated in the examination report.

For each urethra disability diagnosed on examination (if any), the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current urethra disability is related to his active duty service periods or any period of ACDUTRA?  In responding to this inquiry, the examiner must address the notations of complaints of urinary symptoms, to include dysuria and nongonoccocal urethritis, during the Veteran's periods of active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

15.  Schedule the Veteran for a VA examination to determine the nature and etiology of any erectile dysfunction disability.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of erectile dysfunction, this must be expressly stated in the examination report.

For each erectile dysfunction disability diagnosed on examination (if any), the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current erectile dysfunction disability is related to his active duty service periods or any period of ACDUTRA, to include as due to any medications he takes for his service-connected disabilities?  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

16.  Schedule the Veteran for a VA examination to determine the nature and etiology of any pes planus.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of pes planus, this must be expressly stated in the examination report.

If pes planus is found on examination, the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current pes planus is related to his active duty service periods or any period of ACDUTRA?  In responding to this inquiry, the examiner must address the notation of mild pes planus reflected in the Veteran's June 2004 discharge examination report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

17.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by headaches.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of headaches, this must be expressly stated in the examination report.

For each disability manifested by headaches found on examination (if any), the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current disability manifested by headaches is related to his active duty service periods or any period of ACDUTRA?  If not, please answer the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current disability manifested by headaches is secondary to any service-connected ocular disability?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

18.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and/or tinnitus disability.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of hearing loss (as per VA regulation) and/or tinnitus, this must be expressly stated in the examination report.

If a hearing loss and/or tinnitus disability is found on examination, the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current hearing loss is related to his active duty service periods or any period of ACDUTRA/INACDUTRA?  For purposes of this examination, the examiner must presume as true the Veteran's contention that he experienced acoustic trauma in service during his last period of active duty service when he was very near a loud explosion at "Suicide Gate."  

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current tinnitus disability is related to his active duty service periods or any period of ACDUTRA/INACDUTRA?  For purposes of this examination, the examiner must presume as true the Veteran's contention that he experienced acoustic trauma in service during his last period of active duty service when he was very near a loud explosion at "Suicide Gate."  

If any current tinnitus disability is found to be less likely than not related directly to a period of active duty, ADCUTRA, or INACDUTRA, but a current hearing loss disability is found to be at least as likely as not related to a period of active duty, ACDUTRA or INACDUTRA, then please answer the following question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current tinnitus disability is secondary to the Veteran's current hearing loss disability?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

19.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee and/or neck scars.  The claims file, to include any relevant documents in the Veteran's electronic Virtual VA file, must be made available to the examiner for review prior to the examination.  All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report.  

If the physician finds that the Veteran does not meet the criteria for a diagnosis of left knee and/or neck scars, this must be expressly stated in the examination report.

If left knee and/or neck scars are found on examination, the examiner must answer the following:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current left knee scars are related to his active duty service periods or any period of ACDUTRA/INACDUTRA, to include his service-connected left knee disability?  

If a current neck disability is found to be at least as likely as not related to a period of active duty, ACDUTRA or INACDUTRA, then please answer the following question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current neck scars are related to his active duty service periods or any period of ACDUTRA/INACDUTRA, to include his service-connected neck disability?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be formulated without resort to mere speculation, then an explanation should be provided as to why the opinion cannot be provided without resort to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

20.  After conducting any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


